DETAILED ACTION
Claims 1-4, 8-12, and 16 are pending and currently under review.
Claims 5-7, 13-15, and 17-20 cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/10/2021 has been entered.  Claims 1-4, 8-12, and 16 remain(s) pending in the application.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention of a method of fabricating an object non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 17-20.

Allowable Subject Matter
Claims 1-4, 8-12, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 9 are directed to an additive manufacturing apparatus having a build chamber, wherein at least one wall of said build chamber is moveable and segmented having springs loaded in each segmented portion.  There is no prior art that teaches or suggests the aforementioned limitations together.
The closest prior art of record is Ederer et al. in view of others as relied upon in the previous office action mailed 11/13/2020.  The prior art of Ederer et al. in view of others suggests an additive manufacturing apparatus having a build chamber with segmented walls, wherein Dietrich et al. and Volk or Palmer et al. were relied upon to teach the limitations of springs/actuators to support said segmented walls.  However, as argued by applicant in the remarks filed 2/10/2021, Dietrich et al. is directed to actuators that are independently controllable such that independent actuation can be desirably performed [0080-0082].  On the other hand, springs are noted to be passive resistance mechanisms, which are not controllable and merely operate on passive resistance in response to the forces of the powder bed as argued by applicant.  Therefore, the determination that springs and actuators are art-recognized .

Response to Arguments
The previous rejections over Ederer et al. have been withdrawn in view of applicants’ arguments and amendments filed 2/10/2021.

Conclusion
Claims 1-4, 8-12, and 16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734